Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
The Baerlocher et al. reference has not been considered because no copy thereof was provided.  Furthermore, even if the reference WAS provided, it would not be considered in totality without providing a very adequate reason why the entire Atlas of Zeolite Framework Types is relevant to the claimed invention.

Election/Restriction
Applicant’s election without traverse of Group III, claims 23-38, in the reply filed on June 21, 2022 is acknowledged.  The cancellation of non-elected claims 1-22 is noted.

Claim Rejections - 35 USC § 112
Claims 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The instant claims recite that the product has “an increased amount level”, which phrase is confusing and redundant.  Recitation of either amount or level will be sufficient to define the limitation.
The claims recite a “silica-alumina ratio” for the zeolites, but there is no indication as to whether it is a molar or a weight ratio.  As molar is the normal default for SAR reporting in this technical area, the application will be searched and examined consistent with this construction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 22-26 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101190866 A.  The provided machine translation will be referenced herein below.
CN 101190866 discloses a catalyst process wherein a catalyst is loaded into a reactor for the transalkylation of an aromatic C9+ feedstock at a 350C – 460C, WHSV of 1.5 - 3.5 h-1 and a pressure of 3 mPa., substantially the process being claimed in the instant application.  Page 3, last paragraph. The source of the feedstock is not considered representative of patentable moment; as the reference discloses the same ingredients, the source material from which C9+ hydrocarbons are obtained does not provide an inventive concept. Page 4 indicates the feed is derived from petrochemical aromatics joint device, clearly representative of the herein claimed fractions. The purpose of the process is to minimize the ethylbenzene content as much as possible, as is the instantly claimed process. Page 3, last paragraph.  The process employs two or three zeolites, one of which is ZSM-5, and the others are MOR and/or beta, which have a pore size as claimed herein.  See the examples  The SAR of the zeolites is 12-70, which is completely embraced by the instant claims.  See the examples. The zeolites are bound with a material such as alumina, in amounts consistent with those claimed herein.  The binder, zeolite powders and metal precursors are combined, shaped and calcined.  Example “H” is most relevant to the instant invention, and this provides Mo at 2.8%, Pd at 0.2%, Sn at 1.9% and Pt at 0.2%, and ZSM-5, BEA and MOR, all within the limits of amounts and atom ratios claimed herein.  See the claims and Page 3, last paragraph – page 4, in its entirety.  Every example of the reference discloses a very small ethylbenzene amount below 1%.
The only substantive distinction between the instant process and that of CN 101190866 A is that the reference does not indicate that Pd must be in reduced form, and optionally the additional metals are in a reduced form or a sulfide form. 
This limitation would have been obvious to the ordinarily skilled artisan because reaction start-up conditions contained a large quantity of cofed hydrogen. See claim 1.  This will reduce, at least partially, all of the metal oxide species that were likely obtained after impregnation and calcination and, as such, will be in reduced and/or partly oxide form.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.


Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732